          Case 1:18-cv-11250-WGY Document 116 Filed 10/29/20 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS


    CELLINFO, LLC

                 Plaintiff,
                                                           Civil Action No. 18-11250-WGY
          v.

    AMERICAN TOWER CORPORATION,
    AMERICAN TOWER LLC, AMERICAN
    TOWER DO BRASIL – CESSAO DE
    INFRAESTRUTURAS LTDA, and ATC IP
    LLC.,

                 Defendants.



        CELLINFO, LLC’S NOTICE OF APPEAL RE: DKT NOS. 63, 67, 93, AND 112


         NOTICE IS HEREBY GIVEN that Plaintiff CellInfo, LLC (“CellInfo”) appeals, to the

United States Court of Appeals for the First Circuit, (i) the order entered on November 15, 2018

concluding “that it is for the arbitrators to determine whether the issues raised in this action fall

within the scope of the parties’ arbitration agreement” [Dkt. No. 63], (ii) the order entered De-

cember 19, 2018 concluding that “it is for the arbitrators in the first instance – and not this court

– to construe the ambiguities in the Agreement and determine the extent of this Court’s role in

adjudicating this dispute.” [Dkt. No. 67],1 (iii) the order entered during the hearing on September

3, 2020 vacating the reopening of the case as being in error, [Dkt. No. 93], and (iv) the order en-

tered during the hearing on September 29, 2020 denying CellInfo’s [re: 68] Motion to Reopen

[Dkt. No. 112]. Each of the foregoing orders was entered by the United States District Court for

the District of Massachusetts in the above-referenced action.


1
    Dkt. No. 67 is the Memorandum of Decision in support of the order at Dkt. No. 63.


                                                                                           Page 1 of 2
        Case 1:18-cv-11250-WGY Document 116 Filed 10/29/20 Page 2 of 2




 DATED: October 29, 2020                          CellInfo, LLC
                                                  By Its Attorneys,

                                                  /s/ Kenneth R. L. Parker
                                                  Kenneth R. L. Parker (BBO # 688987)
                                                  Shaun P. Keough (BBO # 688868)
                                                  Nathaniel Lichtin (BBO # 692764)
                                                  PARKER KEOUGH LLP
                                                  Street Address:
                                                    51 Winchester St., Suite 205
                                                    Newton, MA 02461
                                                  Mailing Address:
                                                    P.O. Box 590006
                                                    Newton, MA 02459
                                                  Tel.: (617) 841-2418
                                                  Fax.: (617) 963-8315
                                                  E-mail: kparker@parkerkeough.com




                                 CERTIFICATE OF SERVICE
        I hereby certify that this document filed through the CM/ECF system will be sent elec-
tronically to the registered participants as identified on the NEF and paper copies will be sent
to those indicated as non-registered participants on this October 29, 2020.

                                                  /s/ Kenneth R. L. Parker
                                                  Kenneth R. L. Parker




                                                                                        Page 2 of 2
